EXHIBIT 10.26

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of December 3, 2018 (as amended, modified,
restated or supplemented from time to time, this “Pledge Agreement”) is by and
among the party identified as a “Pledgor” on the signature pages hereto and such
other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively, the “Pledgors”) and Athyrium
Opportunities III Acquisition LP, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties.

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Dermira, Inc., a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of the date hereof (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and the Administrative Agent;

 

WHEREAS, it is required under the terms of the Credit Agreement that the
Pledgors shall have granted, pledged and assigned the security interests and
undertaken the obligations contemplated by this Pledge Agreement; and

 

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

Definitions.  

(a)Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

(b)As used herein, the following terms shall have the meanings assigned thereto
in the Uniform Commercial Code (defined below): Accession, Financial Asset,
Investment Company Security, Proceeds, Securities Account, and Security.

 

(c)As used herein, the following terms shall have the meanings set forth below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

“Borrower” has the meaning provided in the recitals hereof.

 

“Credit Agreement” has the meaning provided in the recitals hereof.

 

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

 

“Pledge Agreement” has the meaning provided in the introductory paragraph
hereof.

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

--------------------------------------------------------------------------------

“Pledgor” and “Pledgors” have the respective meanings provided in the
introductory paragraph hereof.

 

“Voting Equity” has the meaning provided in Section 2 hereof.

 

2.Pledge and Grant of Security Interest.  To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, each Pledgor hereby grants, pledges
and assigns to the Administrative Agent, for the benefit of the Secured Parties,
a continuing security interest in any and all right, title and interest of such
Pledgor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):

(a)Pledged Shares.  (i) One hundred percent (100%) of the issued and outstanding
Equity Interests of each Domestic Subsidiary (including, without limitation,
each Domestic Subsidiary that is a Delaware Divided LLC) directly owned by such
Pledgor, including the Equity Interests set forth on Schedule 2(a) attached
hereto and (ii) sixty-five percent (65%) (or such greater percentage that, (A)
could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treasury Regulations Section 1.956-2(c)(2)) (“Voting
Equity”) and one hundred percent (100%) of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treasury Regulations
Section 1.956-2(c)(2)) (“Non-Voting Equity”) of each Foreign Subsidiary (other
than any Immaterial Foreign Subsidiary), in each case, directly owned by such
Pledgor, including the Equity Interests of the Subsidiaries owned by such
Pledgor set forth on Schedule 2(a) attached hereto, in each case together with
the certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto (collectively, together with the Equity Interests described
in Section 2(b) and Section 2(c) below, the “Pledged Shares”), including, but
not limited to, the following:

 

(1)all shares, securities, membership interests and other Equity Interests or
other property representing a dividend or other distribution on or in respect of
any of the Pledged Shares, or representing a distribution or return of capital
upon or in respect of the Pledged Shares, or resulting from a stock split,
revision, reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, cash, securities, instruments, rights,
options or other property issued to or received or receivable by the holder of,
or otherwise in respect of, the Pledged Shares; and

 

(2)without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation, merger or division involving the issuer of any Pledged Shares
and in which such issuer is not the surviving Person, all Equity Interests of
the successor Person formed by or resulting from such consolidation, merger or
division, to the extent that such Person is a direct Subsidiary of a Pledgor.

 

(b)Additional Shares.  (i) One hundred percent (100%) of the issued and
outstanding Equity Interests of any Person that hereafter becomes a Domestic
Subsidiary (including, without limitation, each Domestic Subsidiary that is a
Delaware Divided LLC directly owned by such Pledgor and (ii) sixty-five percent
(65%) (or such greater percentage that, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for

2

 

--------------------------------------------------------------------------------

United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the Voting Equity
and one hundred percent (100%) of the Non-Voting Equity of any Person that
hereafter becomes a Foreign Subsidiary, in each case, directly owned by such
Pledgor, including the certificates (or other agreements or instruments)
representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto.

 

(c)Accessions and Proceeds.  All Accessions and all Proceeds of any and all of
the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Obligations.  Upon delivery to the Administrative Agent, such additional
Equity Interests shall be deemed to be part of the Pledged Collateral of such
Pledgor and shall be subject to the terms of this Pledge Agreement whether or
not Schedule 2(a) is amended to refer to such additional Equity Interests.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not extend to any Excluded
Property.

 

3.Security for Obligations.  The security interest created hereby in the Pledged
Collateral of each Pledgor constitutes continuing collateral security for all of
the Obligations, whether now existing or hereafter arising.

 

4.Delivery of the Pledged Collateral.  Each Pledgor hereby agrees that:

 

(a)Delivery of Certificates.  (i) Such Pledgor shall deliver to the
Administrative Agent (A) simultaneously with or promptly following the execution
and delivery of this Pledge Agreement, all certificates (if any) representing
the Pledged Shares of such Pledgor, and (B) promptly upon the receipt thereof by
or on behalf of a Pledgor, all other certificates and instruments constituting
Pledged Collateral of a Pledgor, (ii) prior to delivery to the Administrative
Agent, all such certificates and instruments constituting Pledged Collateral of
such Pledgor shall be held in trust by such Pledgor for the benefit of the
Administrative Agent pursuant hereto, and (iii) all such certificates and
instruments shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit 4(a) attached hereto.

 

(b)Additional Securities.  If such Pledgor shall receive (or become entitled to
receive) by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate or instrument, including any certificate
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, division, consolidation, sale of
assets, combination of shares or membership or other Equity Interests, stock
splits, spin-off or split-off, promissory notes or other instruments, (ii)
option or right, whether as an addition to, substitution for, conversion of, or
an exchange for, any Pledged Collateral or otherwise in respect thereof, (iii)
dividends payable in securities, or (iv) distributions of securities or other
Equity Interests, cash or other property in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, then such Pledgor shall accept and receive each such certificate,
instrument, option, right, dividend or distribution in trust for the benefit of
the Administrative Agent, shall segregate it from such Pledgor’s other property
and shall deliver it forthwith to the Administrative Agent in the exact form
received together with any necessary endorsement and/or appropriate stock power
duly executed in blank, substantially in the form provided in Exhibit 4(a),

3

 

--------------------------------------------------------------------------------

to be held by the Administrative Agent as Pledged Collateral and as further
collateral security for the Obligations.

 

(c)Financing Statements.  Such Pledgor (i) authorizes the Administrative Agent
to file one or more financing statements (including authorization to describe
the Pledged Collateral as “all assets” or words of similar meaning) disclosing
the Administrative Agent’s security interest in the Pledged Collateral, and (ii)
agrees to execute and deliver to the Administrative Agent such financing
statements and other filings as may be reasonably requested by the
Administrative Agent in order to perfect and protect the security interest
created hereby in the Pledged Collateral of such Pledgor.

 

5.Representations and Warranties.  Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

 

(a)Authorization of Pledged Shares.  The Pledged Shares being pledged by such
Pledgor are duly authorized and validly issued, are fully paid and nonassessable
and are not subject to the preemptive rights of any Person.

 

(b)Title.  Such Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than nonconsensual Liens of the
type permitted by Section 8.01 of the Credit Agreement.  There exists no
“adverse claim” within the meaning of Section 8-102 of the Uniform Commercial
Code with respect to the Pledged Shares of such Pledgor.

 

(c)Exercising of Rights.  (i) The exercise by the Administrative Agent of its
rights and remedies hereunder will not violate any Law or governmental
regulation applicable to such Pledgor or any material contractual restriction
binding on or affecting a Pledgor or any of its property, and (ii) there are no
restrictions in any Organization Document governing any Pledged Collateral of
such Pledgor or any document related thereto which would limit or restrict the
grant of a Lien pursuant to this Pledge Agreement on such Pledged Collateral,
the perfection of such Lien or the exercise of remedies in respect of such
perfected Lien in the Pledged Collateral as contemplated by this Pledge
Agreement.

 

(d)Pledgor’s Authority.  No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Shares or any other Person is required either (i) for the pledge made by such
Pledgor or for the granting of the security interest by such Pledgor pursuant to
this Pledge Agreement (except as have been already obtained) or (ii) for the
exercise by the Administrative Agent or the Secured Parties of their rights and
remedies hereunder (except as may be required by the Uniform Commercial Code or
applicable foreign laws or laws affecting the offering and sale of securities).

 

(e)Security Interest/Priority.  (i) This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the rights of such Pledgor in the Pledged Collateral, and
(ii) the taking of possession by the Administrative Agent of the certificates
representing the Pledged Shares and all other certificates and instruments
constituting Pledged Collateral, together with the taking of possession by the
Administrative Agent of duly executed instruments of transfer or assignments in
blank, will perfect and establish the first priority of the Administrative
Agent’s security interest in the Pledged Shares represented by certificates to
the extent such security interest can be perfected by possession and, when
properly perfected by filing a Uniform Commercial Code financing statement or
registration, in all other Pledged Collateral represented by such Pledged Shares
and instruments securing the Obligations

4

 

--------------------------------------------------------------------------------

to the extent such security interest can be perfected by filing a Uniform
Commercial Code financing statement.

 

(f)Partnership and Membership Interests.  None of the Pledged Shares consisting
of partnership or limited liability company interests (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the Uniform Commercial
Code, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.

 

(g)No Other Interests.  As of the date hereof, such Pledgor does not own any
Equity Interests in any Subsidiary other than as set forth on Schedule 2(a)
attached hereto.

 

6.Covenants.  Each Pledgor covenants that, so long as any Lender shall have any
Commitment under the Credit Agreement, and so long as any Loan or other
Obligation under the Credit Agreement shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which no claim has been
asserted), such Pledgor shall:

 

(a)Defense of Title.  Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for nonconsensual Liens permitted by Section 8.01 of the
Credit Agreement, and not sell, exchange, transfer, assign, lease or otherwise
dispose of Pledged Collateral of such Pledgor or any interest therein, except as
permitted under the Credit Agreement and the other Loan Documents.

 

(b)Further Assurances.  Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including any and all other action reasonably
necessary to satisfy the Administrative Agent that the Administrative Agent has
obtained a first priority perfected security interest in all Pledged
Collateral), (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor, and (iii) otherwise effect the purposes of this Pledge Agreement,
including and if requested by the Administrative Agent, delivering to the
Administrative Agent upon its request following the occurrence and continuation
of an Event of Default, irrevocable proxies in respect of the Pledged Collateral
of such Pledgor.

 

(c)Amendments.  Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than as may be permitted under the
Credit Agreement.

 

(d)Compliance with Securities Laws.  File all reports and other information now
or hereafter required to be filed by such Pledgor with the SEC and any other
state, federal or foreign agency in connection with the ownership of the Pledged
Collateral of such Pledgor.

 

(e)Books and Records.  Mark its books and records (and shall cause the issuer of
the Pledged Shares of such Pledgor to mark its books and records) to reflect the
security interest granted pursuant to this Pledge Agreement.

 

(f)Issuance or Acquisition of Equity Interests.  Not, without promptly executing
and delivering, or causing to be executed and delivered, to the Administrative
Agent such agreements,

5

 

--------------------------------------------------------------------------------

documents and instruments as the Administrative Agent may reasonably request (or
as required under the Credit Agreement) for the purpose of perfecting its
security interest therein, issue or acquire any Equity Interests constituting
Pledged Collateral consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the Uniform Commercial Code, (iii) is an Investment
Company Security, (iv) is held in a Securities Account or (v) constitutes a
Security or a Financial Asset.

 

7.Advances. On failure of any Pledgor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures that the Administrative Agent may make for the protection of
the security hereof or that the Administrative Agent may be compelled to make by
operation of law.  All such sums and amounts so expended shall be repayable by
the Pledgors, on demand, on a joint and several basis (subject to Section 23
hereof) promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate.  No such performance of any covenant
or agreement by the Administrative Agent on behalf of any Pledgor, and no such
advance or expenditure therefor, shall relieve the Pledgors of any Default or
Event of Default.  The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.  

 

8.Remedies.

 

(a)General Remedies.  Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Obligations, or by law (including levy of attachment,
garnishment, and the rights and remedies set forth in the Uniform Commercial
Code of the jurisdiction applicable to the affected Pledged Collateral), the
rights and remedies of a secured party under the Uniform Commercial Code
(regardless of whether the Uniform Commercial Code is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the Uniform Commercial Code applies to the affected Pledged Collateral.

 

(b)Sale of Pledged Collateral.  Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this Section
8 and without notice, the Administrative Agent may, in its sole discretion, sell
or otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Administrative Agent may deem commercially reasonable, for cash, credit or
for future delivery or otherwise in accordance with applicable law.  To the
extent permitted by law, any Secured Party may in such event, bid for the
purchase of such securities.  Each Pledgor agrees that, to the extent notice of
sale shall be required by law and has not been waived by such Pledgor, any
requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten (10) Business Days before the time of sale or such other event
giving rise to the requirement of such notice.  The Administrative Agent shall
not be obligated to make any sale of

6

 

--------------------------------------------------------------------------------

Pledged Collateral of such Pledgor regardless of notice of sale having been
given.  The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

 

(c)Private Sale.  Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall not be deemed
for such reason to have been made in a commercially unreasonable manner and that
the Administrative Agent shall have no obligation to delay sale of any such
Pledged Collateral for the period of time necessary to permit the issuer of such
Pledged Collateral to register such Pledged Collateral for public sale under the
Securities Act or under applicable state securities laws.  Each Pledgor further
acknowledges and agrees that any offer to sell such Pledged Collateral that has
been publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such offer may be advertised without prior registration
under the Securities Act) shall be deemed to involve a “public sale” under the
Uniform Commercial Code, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and the Administrative Agent may, in
such event, bid for the purchase of such Pledged Collateral.

 

(d)Retention of Pledged Collateral.  To the extent permitted by applicable law,
in addition to the rights and remedies hereunder, upon the occurrence of an
Event of Default and during the continuation thereof, the Administrative Agent
may, after providing the notices required by Sections 9-620 and 9-621 of the
Uniform Commercial Code (or any successor section) or otherwise complying with
the requirements of applicable law of the relevant jurisdiction, accept or
retain all or any portion of the Pledged Collateral in satisfaction of the
Obligations.  Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have accepted
or retained any Pledged Collateral in satisfaction of any Obligations for any
reason.

 

(e)Deficiency.  In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 23 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and the reasonable fees, charges and disbursements of counsel.  Any surplus
remaining after the full payment and satisfaction of the Obligations shall be
returned to the Pledgors or to whomsoever a court of competent jurisdiction
shall determine to be entitled thereto.

 

9.Rights of the Administrative Agent.

(a)Power of Attorney.  In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Pledgor, irrevocably and with power

7

 

--------------------------------------------------------------------------------

of substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

 

(i)to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
reasonably deem appropriate;

 

(ii)to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

(iii)to defend, settle or compromise any action, suit or proceeding brought in
respect of the Pledged Collateral and, in connection therewith, give such
discharge or release as the Administrative Agent may reasonably deem
appropriate;

 

(iv)to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

 

(v)to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vi)to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

 

(vii)to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

 

(viii)to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated therein;

 

(ix)to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate;

 

(x)to exchange any of the Pledged Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may deem
reasonably appropriate;

 

(xi)to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 8 hereof; and

 

8

 

--------------------------------------------------------------------------------

(xii)to do and perform all such other acts and things as the Administrative
Agent may deem appropriate or convenient in connection with the Pledged
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any Lender shall have any Commitment under the Credit
Agreement, and so long as any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted).  The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Pledge Agreement, and shall not be
liable for any failure to do so or any delay in doing so.  The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence,
bad faith or willful misconduct, as determined by a court of competent
jurisdiction by final and non-appealable judgment. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.

 

(b)Assignment by the Administrative Agent.  The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.

 

(c)The Administrative Agent’s Duty of Care.  Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder and to account for all proceeds
thereof, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors.  The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Administrative Agent shall not have responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any of the Pledged Collateral.  In the event of a public or private
sale of the Pledged Collateral pursuant to Section 8 hereof, the Administrative
Agent shall have no responsibility for ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters.

 

(d)Voting Rights in Respect of the Pledged Collateral.

 

(i)So long as no Event of Default shall have occurred and be continuing, each
Pledgor may exercise any and all voting and other consensual rights pertaining
to the Pledged Collateral of such Pledgor or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; and

 

(ii)Upon the occurrence and during the continuance of an Event of Default, and
delivery by the Administrative Agent to the applicable Pledgor of notice of its
intent to exercise its rights under this Section 9(d), all rights of each
Pledgor to exercise the voting and other consensual rights that such Pledgor
would otherwise be entitled to exercise

9

 

--------------------------------------------------------------------------------

pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon become vested in the Administrative Agent, which shall then have
the sole right to exercise such voting and other consensual rights.

 

(e)Dividend Rights in Respect of the Pledged Collateral.

 

(i)So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends and distributions (other than stock dividends and other dividends and
distributions constituting Pledged Collateral addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent permitted under the
Credit Agreement; and

 

(ii)Upon the occurrence and during the continuance of an Event of Default and
delivery by the Administrative Agent to the applicable Pledgor of notice of its
intent to exercise its rights under this Section 9(e):

 

(A)all rights of each Pledgor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in the Administrative Agent, which shall then have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and

 

(B)all dividends and interest payments that are received by such Pledgor
contrary to the provisions of paragraph (ii)(A) of this subsection shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be promptly
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Obligations.

 

(f)Release of Pledged Collateral.  The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.  If any of the
Pledged Collateral shall be sold, transferred or otherwise disposed of by any
Pledgor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Pledgor, shall
execute and deliver to such Pledgor all releases or other documents reasonably
necessary for the release of the Liens created hereby on such Pledged
Collateral.

 

10.Application of Proceeds.  Upon the acceleration of the Obligations pursuant
to Section 9.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any Secured Party in cash or its equivalent, will be
applied in reduction of the Obligations in the order set forth in Section 9.03
of the Credit Agreement, and each Pledgor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

 

10

 

--------------------------------------------------------------------------------

11.Continuing Agreement.

 

(a)This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect for so long as any Lender shall have any
Commitment under the Credit Agreement, and so long as any Loan or other
Obligation under the Credit Agreement shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which no claim has been
asserted), at which time this this Pledge Agreement, and the liens and security
interests of the Administrative Agent hereunder, shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Pledgors, execute and deliver all Uniform Commercial Code
termination statements and/or other documents reasonably requested by the
Pledgors evidencing such termination and return to Pledgors all Pledged
Collateral in its possession. Notwithstanding the foregoing, all releases and
indemnities provided hereunder shall survive termination of this Pledge
Agreement.

 

(b)This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided, that, in the event payment of all or any part of
the Obligations is rescinded or must be restored or returned, all costs and
expenses (including any reasonable attorneys’ fees and disbursements) incurred
by the Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Obligations.

 

12.Amendments and Waivers; Modifications.  This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided, that, neither any update or revision to Schedule 2(a) delivered by any
Pledgor, nor any amendment to the schedules hereof pursuant to a Joinder
Agreement (as contemplated by Section 24 hereof) shall constitute an amendment
for purposes of this Section 12 or Section 11.01 of the Credit Agreement.

 

13.Successors in Interest.  This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and permitted assigns, and shall inure, together with
the rights and remedies of the Administrative Agent and the Secured Parties
hereunder, to the benefit of the Administrative Agent and the Secured Parties
and their successors and permitted assigns; provided, however, that, none of the
Pledgors may assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders under the Credit Agreement.

 

14.Notices.  All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

15.Counterparts.  This Pledge Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Pledge Agreement by facsimile or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Pledge Agreement.

 

16.Headings.  Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Pledge Agreement.

 

17.Governing Law; Submission to Jurisdiction; Waiver of Venue, Service of
Process, Waiver of Right to Jury Trial.   The terms of Section 11.14 of the
Credit Agreement and Section 11.15 of the Credit

11

 

--------------------------------------------------------------------------------

Agreement with respect to governing law, submission to jurisdiction, waiver of
venue, service of process and waiver of the right to a jury trial are each
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

18.Severability.  If any provision of this Pledge Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Pledge Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

19.Entirety.  This Pledge Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any proposal letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations or the transactions contemplated herein and therein.

 

20.Survival.  All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Obligations, the delivery of
the Notes and the extension of credit thereunder or in connection therewith.

 

21.Other Security.  To the extent that any of the Obligations are now or
hereafter secured by property other than the Pledged Collateral (including real
and other personal property and securities owned by a Pledgor), or by a
guarantee, endorsement or property of any other Person, then to the extent
permitted by applicable law the Administrative Agent shall have the right to
proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Obligations or any of the rights of the Administrative Agent or the Secured
Parties under this Pledge Agreement, under any of the other Loan Documents or
under any other document relating to the Obligations.

 

22.Rights of Required Lenders.  All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

 

23.Joint and Several Obligations of Pledgors.

 

(a)Subject to Section 23(c) hereof, each of the Pledgors is accepting joint and
several liability hereunder in consideration of the financial accommodation to
be provided by the Secured Parties, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.

 

(b)Subject to Section 23(c) hereof, each of the Pledgors jointly and severally
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Pledgors with respect
to the payment and performance of all of the Obligations arising under this
Pledge Agreement, the other Loan Documents and any other documents relating to
the Obligations, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Pledgors
without preferences or distinction among them.

 

12

 

--------------------------------------------------------------------------------

(c)Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Obligations, the
obligations of each Guarantor under the Credit Agreement, the other Loan
Documents and the other documents relating to the Obligations shall be limited
to an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable state law.

 

24.Joinder.  At any time after the date of this Pledge Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement.  Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Pledge Agreement as a “Pledgor”
and have all of the rights and obligations of a Pledgor hereunder and this
Pledge Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

 

25.Consent of Issuers of Pledged Shares.  Each issuer of Pledged Shares party to
this Pledge Agreement hereby acknowledges, consents and agrees to the grant of
the security interest in such Pledged Shares by the applicable Pledgors pursuant
to this Pledge Agreement, together with all rights accompanying such security
interest as provided by this Pledge Agreement and applicable law,
notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such issuer.

 

 

[Signature Pages Follow]

 

13

 

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGOR:DERMIRA, INC.,

a Delaware corporation

 

By: /s/ Andrew L. Guggenhime

Name: Andrew L. Guggenhime

Title:   Chief Financial Officer

 

DERMIRA, INC.

Pledge Agreement

 

--------------------------------------------------------------------------------

 

Schedule 2(a)

 

EQUITY INTERESTS

 

 

 

 



Pledgor

 

Issuer

Number of Shares/Units

Pledged

Certificate Number

Percentage Ownership

Percentage Pledged

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT 4(a)

 

Form of Irrevocable Stock Power

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

 

the following Equity Interests of ____________________, a ____________
[corporation][limited liability company]:

 

 

Number of [Shares][Units]Certificate Number

 

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.  

 

Dated: _______________

 

 

 

[HOLDER]

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 